Citation Nr: 1745473	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-34 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) Parents' Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from March 30, 1977 to June 24, 1977.  He died in January 2011, and the appellant is his mother.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied her claim for entitlement to VA Parents' DIC. 


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant, through her attorney, of her desire to withdraw the appeal pertaining to her claim for entitlement to VA Parents' DIC.


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's substantive appeal as to the denial of her claim of entitlement to VA Parents' DIC have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

By way of an August 2017 letter from the appellant's attorney, the appellant expressly withdrew her appeal as to the denial of her claim of entitlement to Parents' DIC benefits.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and this issue is dismissed.


ORDER

The claim of entitlement to VA Parents' DIC has been properly withdrawn from this appeal by the appellant, and this issue is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


